Citation Nr: 1741746	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Heath A. Hixon, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in October 2016, at which time the claims were remanded in order to obtain and associate with the claims file all outstanding treatment records dated from February 2014 to the present from the VA Medical Center in Salem, Virginia, and to send the Veteran correspondence providing notice in connection with his claim for service connection for PTSD based on in-service personal assault.  Additional VA treatment records from the VA Medical Center in Salem, Virginia, were associated with the record in January 2017 and March 2017, and correspondence providing notice in connection with his PTSD claim based on in-service personal assault was sent in January 2017.  Thus, with respect to this portion of the October 2016 remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a back disorder that is related to his military service.

2.  The Veteran does not have a neck disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disorder are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a neck disorder are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to VA's duty to assist the claimant in obtaining evidence necessary to substantiate a claim, service treatment records, VA treatment records, and Social Security Administration (SSA) records were obtained and associated with the claims file.  Moreover, a VA evaluation, with nexus opinions, was obtained in June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the June 2012 VA nexus opinions obtained with respect to the claims decided herein is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion as to the etiology of the Veteran's claimed disabilities.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his December 2013 Board videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by his private attorney.  The attorney and the VLJ asked questions to ascertain whether the Veteran currently has a lumbar spine and/or cervical spine disability that is causally related to service.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  The case was subsequently remanded for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran seeks entitlement to service connection for a back disorder and a neck disorder.  Specifically, he asserts that he injured his neck and back while playing football in service, and that he experienced neck and back pain and stiffness since that time.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of degenerative arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is no evidence of degenerative arthritis of the cervical or lumbar spine until several years after the Veteran's separation from service in November 1981.

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, a review of the Veteran's service treatment records confirms that in February 1981 he sought treatment for recurrent low back pain resulting from an injury sustained while playing tackle football.  The Veteran indicated that the pain had been present for the prior two months, although the discomfort had worsened in the prior two to three weeks.  Specifically, he reported localized pain in the mid-lumbar region as well as low back stiffness in the morning which was usually relieved by activity.  He was diagnosed as having lumbosacral strain, and was told to apply moist heat, perform supine Williams flexion exercises (WFE), and perform standing pelvic tilt exercises with the goal of relieving lumbar discomfort.  Later in February 1981, the Veteran was involved in a Jeep accident, at which time he sustained a two-centimeter laceration below his lower lip which was approximately one centimeter deep; significantly, no lumbar or cervical symptomatology was noted.  On his July 1981 Report of Medical History at separation from service, the Veteran denied ever having any arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or recurrent back pain (although he reported headaches and dizziness following the February 1981 Jeep accident).  Similarly, his July 1981 Report of Medical Examination at separation from service indicated that his neck and spine were within normal limits.  

Post-service treatment records indicated that in May 1988 his back was within normal limits.  Later in May 1988, the Veteran fell off his porch and landed on his back, and reported that his back had been painful for the three days that had elapsed since the accident.  Radiology failed to demonstrate any evidence of fracture, dislocation, lytic, or blastic lesions, although mild left-sided scoliosis was present.  An April 1989 admission note indicated that the Veteran reported low back pain since being involved in a motor vehicle accident in January 1989, and that he also experienced some pain and discomfort in his left shoulder which was residual of the February 1981 in-service Jeep accident.  X-rays conducted at that time were within normal limits.  

The Veteran was provided with a VA examination in June 2012, at which time he was diagnosed as having degenerative arthritis of the neck and back.  However, the VA examiner opined that the Veteran's back condition was less likely as not (less than 50 percent probability) incurred in or caused by military service and/or the February 1981 Jeep accident.  In support of this conclusion, the VA examiner explained that the Veteran stated that he injured his lower back playing football, and that this was consistent with his service treatment record which confirmed a medical
visit and referral in February 1981 for acute lower back pain resulting from a football injury.  The examiner emphasized that the Veteran specifically made no claim that he injured his lower back from the Jeep accident which was also documented in the records, and that he accepted the Veteran's statements regarding the injury as true.  The examiner noted that the Veteran had no recurrent treatments for his lower back following the football injury, and that the injury resolved itself with self-treatment and exercise.  The examiner emphasized that the Veteran remained on full duty and required no further treatment for low back symptomatology, and did not seek medical treatment for lower back symptomatology until 2012.  The examiner indicated that current imaging revealed only a single level of arthritis of the degenerative type and no evidence of traumatic arthritis, which was explainable by simple use and aging and did not correlate to any subjective symptoms.  

Similarly, the June 2012 VA examiner opined that the Veteran's neck condition was less likely as not (less than 50 percent probability) incurred in or caused by an in-service injury.  In support of this conclusion, the examiner acknowledged that the Veteran suffered a Jeep accident which was documented in the record while on active duty; and, although there was no documentation of a neck injury in the service treatment records, the VA examiner accepted as true the Veteran's statements that he injured his neck in February 1981.  However, the VA examiner emphasized that the Veteran neither requested nor required any medical care of any neck condition during the period following the injury or at any time after the injury, including during the time he received care at the VA.  Additionally, the VA examiner noted that the Veteran took no medication for his neck, and that imaging revealed only a limited amount of degenerative arthritis and no evidence of traumatic arthritis of the neck.  Moreover, no specific findings of any condition of the neck were noted.  

The Board finds the June 2012 nexus opinions against the claims to be of more probative value, when considered along with the other evidence of record, than the Veteran's statements in support of his claims.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims file where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  The June 2012 VA examiner incorrectly stated that the Veteran had not sought treatment for lower back symptomatology until 2012, while post service treatment reports of record, dated in May 1988 and April 1989, document treatment for complaints of low back pain.  Significantly, however, such reports of pain were made in conjunction with post service injury when having fallen off a porch in May 1988, and a motor vehicle accident in January 1989.

There were no complaints of symptomatology related to the cervical spine in service.  While the Veteran did seek treatment for low back pain in February 1981 following an in-service football injury and was diagnosed as having lumbosacral strain at that time, there was no further mention of back pain in service.  To the contrary, the Veteran denied any recurrent back pain on his July 1981 Report of Medical History at separation, while his July 1981 Report of Medical Examination at separation indicated that his spine was within normal limits, suggesting that the back symptomatology documented in February 1981 was acute and transitory rather than chronic in nature.  

The VA examiner indicated that the degenerative arthritis (as opposed to traumatic arthritis) found in the Veteran's neck and lower back was explainable by simple use and aging.  As such, the examiner opined that these conditions were less likely than not related to the Veteran's period of active duty service.

Furthermore, the Veteran did not report back pain until May 1988, several years following his separation from service in November 1981.  Although the Veteran testified that he experienced neck and back pain since his period of active duty service, and did not seek treatment for it until several years later because he felt worthless, this is not supported by the objective evidence of record.  Indeed, VA treatment records dated in May 1988 initially indicated that the Veteran's back was within normal limits, and the Veteran only complained of back pain after falling off a porch later in May 1988 and being involved in a truck accident in January 1989.  Crucially, at those times, the Veteran reported only having back pain since the May 1988 and January 1989 incidents.  

The Veteran is competent to report his subjective symptoms, such as pain.  However, the Veteran is not competent to report that he has a disability of the lumbar spine or cervical spine due to service.  The diagnosis of conditions such as degenerative arthritis and the determination of the etiology of these disabilities are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have the requisite expertise or knowledge to be deemed competent in this regard.

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a back disorder and a neck disorder, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.


REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, he alleges that in June 1981 or July 1981, while serving with the 197th Infantry Brigade at the Fort Benning Headquarters and Headquarters Company (HHC) in Georgia, he was assaulted by a specialist four and a private first class from his unit who had been drinking beer in their barracks.  The Veteran alleged that he was hogtied with a bedsheet and ordered to perform oral sex on the private first class, and then placed in a hallway closet with ties around his neck, feet, and hands.  The Veteran indicated that he reported the assault to his sergeant, but to his knowledge the sergeant did not discipline the private first class or specialist four, although the unit was subsequently disbanded.  The Veteran indicated that he became angry, depressed, and unable to stay focused as a result of the assault, and began to have intrusive thoughts, memories, and nightmares of the incident.  He further indicated that he began to self-medicate with alcohol and drugs.  

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304 (f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107 (b). 

In addition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The term "noted" in section 1111 of the statute denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the preservice existence of conditions, recorded at the time of the entrance examination, does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

Here, the Veteran's service treatment records do not appear to include a Report of Medical Examination or a Report of Medical History at the time of the Veteran's induction into service.  His service personnel records reveal that he received three Article 15 non-judicial punishments for, among other things, possession of marijuana.  In November 1981, he separated from service under honorable conditions (general) pursuant to the Expeditious Discharge Program due to his unsatisfactory conduct and behavior and inability to adjust to the U.S. Army.  Significantly, on a July 1981 Report of Medical History completed in conjunction with his administrative discharge, the Veteran reported that he suffered from depression or excessive worry, loss of memory or amnesia, as well as nervous trouble.  On the back of the Report of Medical History, it was indicated that the Veteran's depression and nervousness were related to his pending separation from service.  The corresponding July 1981 Report of Medical Examination indicated that his psychiatric state was within normal limits.  

The Veteran was provided with a VA PTSD examination in August 2010, at which time he was diagnosed as having antisocial personality disorder, polysubstance dependence, depressive disorder not otherwise specified (to include a substance-induced mood component), and PTSD.  However, the VA examiner concluded:

This Veteran appears to meet criteria for PTSD related to pre-military trauma, as well as reports of a personal assault during the military.  However the Veteran's Jeep accident does not appear to be a component of his current PTSD.  However, the Veteran seems to have much more prominent psychiatric troubles than his PTSD . . . .

The Veteran seems to have a long history of an antisocial personality.  He reports a history of difficulty getting along with others as a youth, including a number of run-ins with the law and violence, including stabbing another individual all the way through the hand with a fork.  He had substance use as a youth as well.  Antisocial behavior continues through his adult life including irritability, difficulty getting along with others, and repeated failure to maintain responsibilities such as employment.

However, the August 2010 VA examiner did not provide an opinion as to whether any of the Veteran's diagnosed psychiatric conditions were related to his period of active duty service.  

A May 2011 Psychology Report from the Virginia Department of Rehabilitative Services diagnosed the Veteran as having mood disorder not otherwise specified, PTSD, alcohol abuse, and cocaine abuse.  In diagnosing these disabilities, the clinical psychologist reviewed treatment records from the VA Medical Center in Salem, Virginia, which indicated diagnoses of antisocial personality disorder (with history of four assault and battery charges and a drunk in public charge); polysubstance dependence (alcohol, cocaine, marijuana, LSD); depressive disorder not otherwise specified; and PTSD (related to his remote past history of assault and also witness to a shooting and witness to a burn injury).  

In July 2012, the VA examiner who authored the August 2010 VA PTSD examination report provided an addendum opinion to clarify the original report.  The examiner opined that it was less likely than not that the Veteran's diagnosed PTSD was related to the depression reported by the Veteran on his July 1981 Report of Medical History at separation.  The VA examiner emphasized that the Veteran was not diagnosed with any mental illness in service, nor was he treated for such.  Rather, the July 1981 notation of depression seemed mainly to be describing some feelings or emotions the Veteran was having related to being discharged, and that such feelings would likely be expected and normal given the situation and should not be confused with the mental illness of major depression.  Moreover, the VA examiner acknowledged that he previously diagnosed the Veteran with PTSD (and many other conditions) in the previous August 2010 examination report, and gave the opinion that the PTSD was likely related to a number of past traumas (both pre-military traumas and the alleged military assault, although the contribution of each could not be separated), and also that the described military assault would meet PTSD stressor criteria.  However, the examiner concluded he "did not, could not, and still cannot" conclude whether or not there actually was a military assault.  He explained that while reported "markers" (i.e., changes in behavior) were often useful in detecting some past unreported traumatic experiences, they were effectively useless in this case because markers are often representative of some negative change in behavior related to emotional turmoil from a trauma, but here there was no actual change in behavior detected because post-service treatment records suggested that the Veteran had significant behavior problems as a child.  

Finally, the July 2012 VA examiner opined that while some of the Veteran's psychiatric symptoms overlapped, many of the symptoms were distinct and could be separated.  For instance, the examiner noted that the Veteran's antisocial personality and substance abuse problems were the primary difficulty in his life and had likely been present since childhood.  The VA examiner added that the Veteran's PSTD symptoms also likely fueled some of the his depression, although the examiner could not separate out all of these multiple causes, as the PTSD was likely due to multiple past traumas and also could not be separated.  

Contrary to the opinion of the July 2012 VA examination report, in correspondence dated in November 2013, a staff psychologist at the Salem VA Medical Center's Center for Traumatic Stress indicated that the Veteran had been in his psychiatric care since January 2012, at which time he was diagnosed as having PTSD related to military sexual trauma, recurrent major depression, and polysubstance dependence.  Subsequently, in correspondence dated in November 2015, the same VA staff psychologist indicated that:

I diagnosed [the Veteran] with PTSD related to Military Sexual Trauma (MST), Recurrent Major Depression, and Poly-Substance Dependence.  In my opinion, [the Veteran's] PTSD and Recurrent Major Depression are as likely as not related to the Sexual Trauma suffered by [the Veteran] while he was in the military.  Additionally, it is my opinion that [the Veteran's] substance abuse is secondary to his PTSD and depression, rather than the cause of his PTSD and depression.

Based on the evidence above, the Board finds that the Veteran must be provided with an additional VA examination to determine the nature, onset, and etiology of his psychiatric symptomatology.  First, the Board notes that the positive nexus opinion provided by the Veteran's VA staff psychologist in November 2015 was not accompanied by any rationale.  As such, it alone cannot be used as a basis to grant entitlement to service connection for PTSD and depression.  Moreover, the Board finds that the negative nexus opinions provided by the VA examiner in July 2012 are inadequate.  Specifically, the VA examiner seemed to use information from post-service treatment records to conclude that the Veteran suffered from a psychiatric disability which preexisted his period of active duty service.  Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  However, the July 2012 VA examiner failed to opine as to whether there was clear and unmistakable evidence demonstrating that the Veteran's psychiatric symptomatology existed before acceptance and enrollment into service and was not aggravated by such service.  See VAOPGCPREC 3-2003 (July 16, 2003).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Here, as mentioned above, the Veteran's Report of Medical Examination and Report of Medical History upon induction into the U.S. Army does not seem to be included in his service treatment records.  "[T]he statute [38 U.S.C.A. § 1111] requires that there be an examination prior to entry into the period of service on which the claim is based . . . See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)))."  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  However, absent evidence to the contrary, it is presumed that an entrance examination was provided to a veteran, prior to all periods of active duty service.  It follows that the presumption of soundness applies in the present case, even when the record of a veteran's entrance examination has been lost or destroyed.  See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397 n.5 (2009) ("[T]his Court has held that the presumption applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody."); see also Lee v. Brown, 10 Vet. App. 336, 339 (1997) (directing the Board to consider the presumption of soundness on remand in a case in which the veteran's service medical records were presumed destroyed in a fire.); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (finding that where a veteran's service entrance examination report was unavailable (presumed lost in a fire at the NPRC in 1973), "as a matter of law, the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations" during service "of a preservice history of psychiatric problems.") 

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand is required to obtain an additional VA examination and opinion.  The Board also notes that the Veteran's report of sexual assault in service falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F. 3d 1379, 1381 (Fed. Cir. 2011).  Therefore, on remand, the examiner should address whether the evidence indicates that a personal sexual assault occurred.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate VA examiner who has not previously examined the Veteran for the purpose of ascertaining the nature and etiology of his psychiatric symptomatology, to include his previous diagnoses of antisocial personality disorder, depressive disorder, mood disorder, and PTSD.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  The examiner must take into account the Veteran's alleged in-service stressor of sexual assault.   

Based on the psychiatric examination of the Veteran, a review of the record (to include the Veteran's service and post-service treatment records), and with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether any diagnosed psychiatric disorders (a) clearly and unmistakably preexisted active duty service and (b) were clearly and unmistakably not aggravated during his period of active duty service beyond the natural progression of the disease.  The examiner should identify the evidence upon which the opinions are based.

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.

If the Veteran's diagnosed psychiatric disorders either did not clearly and unmistakably preexist service, or were not clearly and unmistakably not aggravated by such service, then the presumption of soundness attaches and the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder began in service, was caused by service, or is otherwise related to service.  The examiner is asked to specifically address the July 1981 Report of Medical History on which the Veteran reported that he suffered from depression or excessive worry, loss of memory or amnesia, as well as nervous trouble.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for the opinion(s) or conclusion(s) expressed.

2.  Then, readjudicate the remanded claim.  If the benefit sought on appeal remains denied, then provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


